Citation Nr: 1529038	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, including as a result of herbicide or chemical exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to April 1966.  During his period of active duty, the Veteran served in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in May 2014 so that the Veteran could be scheduled for a formal hearing before a member of the Board.  

In May 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent evidence of record does not show that it is at least as likely as not that the Veteran's basal cell carcinoma is caused by or otherwise etiologically related to his active service on a direct or presumptive basis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal cell carcinoma, claimed as skin cancer, to include as a result of herbicide or chemical exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record. 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  A VA medical examination or opinion was not provided in relation to the issue adjudicated in this decision; however, the Board concludes an examination is not required in this case because the only evidence linking the Veteran's current disability to his active service is his own lay statements.  Specifically, the Veteran avers that his current skin cancer disability is due to in-service exposure to Agent Orange or to chemical exposure as an aircraft mechanic during service. A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. § 5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As is more fully discussed below, there simply is no evidence of record linking the Veteran's current skin cancer disability to his active service other than the Veteran's conclusory statements.  Consequently, a VA examination as to the etiology of the claimed condition is not warranted, even under the low threshold of McLendon.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumor, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Certain diseases may be presumed to have been incurred in service where a veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Skin Cancer 

The Veteran contends that his skin cancer, which has been diagnosed as being basal cell carcinoma, is related to his active service.  In testimony before the undersigned at the Board hearing in May 2015, the Veteran has argued that his basal cell carcinoma is the result of in-service exposure to Agent Orange.  The Veteran also pointed out that he had been exposed to jet fuel (JP-4) while servicing aircraft while on active duty.  During the hearing, he related that he was initially diagnosed with basal cell carcinoma in 1976.  

Private treatment records include an October 2003 report showing that the Veteran had a medical history that included basal cell carcinoma.  Additional records include a February 2010 pathology report showing basal cell carcinoma.  

Review of the Veteran's personnel records shows that he was detailed for a period of time to Saigon, Vietnam.  As such, his service in RVN is conceded and he is presumed to have been exposed to Agent Orange during his active service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As to a causal relationship between the Veteran's in-service Agent Orange exposure and his current skin cancer disability, the Board will first consider whether service connection is warranted on a presumptive basis.  The Board observes that basal cell carcinoma is not listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  In fact, VA has determined that a presumption of service connection based on herbicide exposure is not warranted for several diseases, including skin cancer.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  As the Veteran's basal cell carcinoma is not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, but is, as a form of skin cancer, included in the list of diseases for which VA has determined that presumptive service connection based on herbicide exposure is not warranted, entitlement to service connection for a skin cancer disability on a presumptive basis due to in-service exposure to Agent Orange is not warranted.

Next, the Board will consider whether service connection for basal cell carcinoma, claimed as skin cancer, is warranted under the "chronic disease" provisions. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Here, the Veteran's service treatment records are silent as to any complaints or diagnoses of a skin cancer disability. The first medical evidence of skin cancer is dated November 2003, many years after the Veteran's separation from service.  The Veteran has stated that he was initially diagnosed with this disability in 1976, 10 years after his release from active duty.  He has not alleged that he was diagnosed with skin cancer during service or at any time prior to the 1976 diagnosis.  

The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 ; see also Buchanan, 451 F.3d 1331.  Lay witnesses are not competent to identify or diagnose cancer.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons are generally not competent to identify cancer without a diagnosis from a medical professional).  Therefore, even if the Veteran did allege in-service occurrence of skin cancer, his statements would not be considered competent of in-service skin cancer.  Accordingly, the competent evidence does not support a finding that the Veteran's skin cancer disability was present during active service, that it manifested continuously since active service, or that it manifested to a compensable degree within one year of separation from active service.  Therefore, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  At his hearing on appeal, the Veteran testified that he believed that the development of skin cancer was related to chemical exposure, including exposure to JP-4 jet fuel during service.  He has not provided support from a medical professional to support this contention.  As such, the record is absent for any competent evidence directly relating the Veteran's current skin cancer disability to his active service, including chemical exposure during service.  As noted above, the Veteran is considered a lay witness.  His statements linking his current skin cancer disability to his active service are not considered competent evidence because the etiology of skin cancer is a complex medical issue.  Specifically, the mechanism by which chemicals, including Agent Orange or jet fuel, might cause skin cancer decades after exposure is not one inherently observable through the five senses.  Rather, understanding of such a mechanism requires medical training, knowledge, and expertise.  As the Veteran has not been shown to have the requisite professional training, knowledge, and expertise necessary to render an opinion on such a medical issue, his statements are not considered competent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  There is no other evidence linking the Veteran's current skin cancer disability to his active service.  The Veteran has not put forth any theory as to in-service causation for the current skin cancer disability other than his in-service exposure to chemicals, including Agent Orange and JP-4.  Accordingly, there is no competent evidence of a nexus between the Veteran's skin cancer disability and his active service.  For that reason, entitlement to service connection for a skin cancer disability is not warranted on a direct basis.

 In view of the foregoing, the Board finds that, although the Veteran has a current disability of basal cell carcinoma and was exposed to Agent Orange during active service, the basal cell carcinoma was not "chronic" during active service, was not productive of symptoms continuously from separation from active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise related by competent evidence to any incident of active service, including exposure to chemicals such as Agent Orange or JP-4 jet fuel.  In addition, a nexus between Agent Orange exposure and basal cell carcinoma is not presumed as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for skin cancer, on direct and all presumptive theories of service connection.  The preponderance of the evidence is against a finding of service connection for basal cell carcinoma.  Consequently, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for skin cancer, including as a result of herbicide or chemical exposure, is denied.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


